Title: From Thomas Boylston Adams to Abigail Smith Adams, 7 May 1802
From: Adams, Thomas Boylston
To: Adams, Abigail Smith



Dear Mother
Philadelphia 7th: May 1802

Since the receipt of your favor of the 18th: ult. I have been absent from the City, a few days, attending a County Court, and tomorrow I expect to set out for another excursion of a similar nature. There is but little immediate benefit, derived from riding the circuit in order to attend the Courts in this vicinity; for the business is principally engrossed by those who reside in the Shire towns, and if a City lawyer obtain any, it is chiefly accidental. The exercise however is healthful, and opportunities now & then occur of taking a volunteer part in some of the criminal trials, which afford at least a chance of displaying professional talents, where they exist. I was lately concerned, at the instance of the deputy Atty. General, in one of these trials, and it proved to be an important one. The prisoner was ably defended, and all the affectation of zeal, which lawyers so well know how to assume on such occasions, was displayed in this instance; but ineffectually as to the acquittal on the merits of the case, for the jury found the prisoner guilty of the charge; an exception was taken to the indictment, however, which proved fatal, and the business must begin again, at the next term. This detail cannot be very amusing to you, but my apology for it is, that I so seldom have an opportunity of mentioning professional business wherein I had a share. I have an excellent friend in one of the associate judges, of the County, where I am going next week—He lately married one of Mrs. Rutter’s Sisters, and lives within a few miles of the County town. I have passed several Sundays at his farm & never was more hospitably entertained in my life. He is a warm federal, and often talks of my father, though he did not know him personally. Your father, said he, is a plain farmer, like myself—Yes—“Well, I like him the better for that—How much wheat or corn does he raise in a year?” I said, no wheat, for it will not grow so near the Sea as his farm lays, but he raises corn enough for his own consumption. “Does he send anything to market, as I do?” I believe not. “Has he got a large barn?” Not more than half so large an one, as you have. The fact is, that the judges barn is one of the largest & best finished I ever saw. It is upwards of an hundred feet in front, by 45, or 6, deep, built of Stone, like the houses at German town.
I will send you by the first opportunity, a copy of the speeches on the bill for repealing the judiciary, delivered in Senate. Those of the house are not yet published—Also a book for my father; “Barton on free Commerce.” I have no personal knowledge of its contents, except from the review of it in the Aurora. Its doctrines are entirely of the new school; or the modern law of Nations, as advocated by France.
Please inform my father, that the Harleian miscellany, though a single quarto volume, costs fourteen dollars, and I am afraid to venture on the purchase of it, without his direction.
The Books my brother sent me came safe to hand.
With best love to all friends, I am, dear Mother / Your Son
T. B. Adams
P.S. You will see in the Washington federalist, Mr: Stodderts letter, repelling the base and infamous attack upon his official character, while Secretary of the Navy, by the Committee, appointed to enquire into the subject of expenditures & appropriations. The Aurora attempts to answer Mr. S., but I think the precedent will be followed by others, who have been injured in the same way.

